 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

 

 

UNITED STATES OF AMERICA, een
Plaintiff,

Vv. Case No. 20-CR-
[18 U.S.C. § 1709]
DARNIELL L. SHELTON,

Defendant.

 

 

INDICTMENT

 

 

COUNT ONE
THE GRAND JURY CHARGES THAT:
On or about August 3, 2019, in the State and Eastern District of Wisconsin,
DARNIELL L. SHELTON,
being a Postal Service employee entrusted with articles of mail, did steal U.S. currency and gift
cards contained therein.

In violation of Title18, United States Code, Section 1709.

Case 2:20-cr-00012-JPS Filed 01/22/20 Page 1of2 Document 1

 
 

COUNT TWO
THE GRAND JURY FURTHER CHARGES THAT:
On or about September 18, 2019, in the State and Eastern District of Wisconsin,
DARNIELL L. SHELTON,
being a Postal Service employee entrusted with articles of mail, did steal U.S. currency and gift
cards contained therein.

In violation of Title18, United States Code, Section 1709.

 

 

Dated: JAW Laeey 22, 2020
J

p Keg actor

(YMATTHEW D. KRUEGER
OT ited States Attorney

Case 2:20-cr-00012-JPS Filed 01/22/20 Page 2of2 Document 1
